                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


DONETTE N. NEWBERT,

             Plaintiff,                               No. 20-11696

v.                                                    Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
________________________________________/

                                     JUDGMENT

      The Court having reviewed and fully considered the pleadings filed by the parties

and the Magistrate Judge’s report and recommendation, and for the reasons set forth in

the opinion and order entered this date;

      The report and recommendation is hereby accepted and adopted as the findings

and conclusions of the Court.

      IT IS ORDERED AND ADJUDGED that Plaintiff’s motion for summary judgment is

DENIED, Defendant’s motion for summary judgment is GRANTED, the decision of the

Commissioner of Social Security is AFFIRMED, and this case is hereby DISMISSED with

prejudice.

      SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: May 25, 2021
I hereby certify that a copy of the foregoing document was served upon counsel of
record on May 25, 2021, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
